                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

JEVELL WILLIAMS,

                           Plaintiff,                                 ORDER
      v.
                                                                   17-cv-794-wmc
GARY BOUGHTON and DAVID EWING,

                           Defendants.


      Pro se plaintiff Jevell Williams, an inmate at Stanley Correctional Institution, is

proceeding in this lawsuit on a Fourteenth Amendment claim based on his right to marry

against defendants Gary Boughton and David Ewing. On January 31, 2020, defendants

filed a motion for summary judgment. (Dkt. #18.) The court set March 2, 2020, as

Williams’ opposition deadline and in a subsequent order denying Williams’ motion for

recruitment of counsel, the court extended the deadline to March 27, 2020 (dkt. #26).

However, that deadline has passed, and Williams has neither filed an opposition nor sought

an extension of time to oppose defendants’ motion. The court will give Williams one more

opportunity to respond to defendants’ motion: he now has until April 27, 2020, to file

an opposition to defendants’ motion for summary judgment. If he fails to respond by that

deadline, the court will dismiss this lawsuit with prejudice for Williams’ failure to

prosecute, pursuant to Federal Rule of Civil Procedure 41(b).

                                         ORDER

      Accordingly, IT IS ORDERED that plaintiff Jevell Williams may have until April

27, 2020, to file a response to defendants’ motion for summary judgment. If Williams

does not file a response by that deadline, the court will dismiss this lawsuit with
prejudice for plaintiff’s failure to prosecute.

      Dated this 6th day of April, 2020.

                                           BY THE COURT:


                                           /s/
                                           _____________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                             2
